Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response of the applicant has been read and given careful consideration.  Rejection of the previous action not repeated below are withdrawn in view of the arguments and amendments of the applicant.  Responses to the arguments of the applicant are presented after the first rejection they are directed to. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5-11 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang et al. 20110311919, in view of Galor Glushkin et al. 20190075233,  Cheng et al. 20190132506 and Yoomori 20130087874.



Yang et al. 20110311919 illustrates in figure 6,the array patterns in the mask, figures 3a-b, 4a-b and 5a-b illustrate light blocking (opaque) masking element with openings to control/increase the transmissivity. It is noted that the second segment 606 may comprise an opaque layer with openings 624 which is pervious to light and form a semi-transparent segment. FIG. 4a shows a top view of four second segments 606 of the second photomask 601. In FIG. 4a, each of the second segments 606 has square openings 624 and corresponds to a position in which one microlens with a reduced height is to be formed. The shape of the openings 624 may be a striped shape as shown in FIG. 4b. Alternatively, the shape of the openings 624 may be circular, or oval shaped, or polygonal shaped such as a triangular, square, rectangular, or pentagonal shape, or striped shaped or combinations thereof. The transmittance of the second segment 606 can be determined by adjusting the number or diameter of the openings 624. The larger the total area of the openings 624, the higher the transmittance of the second segment 606. In some embodiments, the second segment 606 can comprise suitable semi-transparent materials without any openings. For example, the semi-transparent material can be MoSi, MoSiN, ToSi.sub.2, Mo, Nb.sub.2O.sub.5, Ti, Ta, CrN, MoO.sub.3, MoN, Cr.sub.2O.sub.3, TiN, ZrN, TiO.sub.2, TaN, Ta.sub.2O.sub.5, SiO.sub.2, NbN, Si.sub.3N.sub.4, ZrN, or Al.sub.2O.sub.3N or combinations thereof. The transmittance of the second segment 606 can be determined by selecting suitable materials or adjusting the thickness of the semi-transparent material. Note that the thicker the semi-transparent material is, the higher the transmittance of the second segment 606 is. [0025].
Yang et al., 20110311919 teaches with respect to figure 2, a mask where the four opaque segments each correspond to an area where a microlens is to be formed [0021]. A second photomask is taught where each of the opaque segments (602) correspond to a position where a microlens is to be formed and there are second segments (606) which similarly correspond to a position where a microlens is to be formed, but these include openings in the opaque segments which may be circular shapes, such as circles or ovoids or polygons such as triangular, square, rectangular, stripes or pentagonal shapes. The openings result in microlenses with reduced height [0025]. The reflow of the photoresists to form the curved microlenses using heat is disclosed [0027] 

    PNG
    media_image1.png
    521
    467
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    337
    396
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    326
    423
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    331
    359
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    318
    373
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    461
    490
    media_image6.png
    Greyscale


Cheng et al. 20190132506 illustrates in figure 12, a side view of the image sensor where the lens of the phase detection pixel (190B) is thicker than the other lenses (190A) and the lenses have the same curvature [0036]. Figure 11 illustrates a corresponding top view of the rectangular phase detection lens (190B) and the square lenses (190A) shows their overlay with the filter/detector structures of the image sensor (110a, 110b).

    PNG
    media_image7.png
    491
    440
    media_image7.png
    Greyscale
   
    PNG
    media_image8.png
    409
    456
    media_image8.png
    Greyscale


Yoomori 20130087874 illustrates in figure 4A, the formation of square resist patterns, this is then reflowed to form the round structures of figure 5A.  Figure 4B shows the formation of rectangular resist patterns which are reflowed in figure 5B. 

    PNG
    media_image9.png
    744
    439
    media_image9.png
    Greyscale
     
    PNG
    media_image10.png
    757
    429
    media_image10.png
    Greyscale

A manufacturing method according to a second embodiment of the present invention differs from the manufacturing method according to the first embodiment in that the microlens and the monitoring structure are formed by a reflow technique. The second embodiment will now be described with reference to FIGS. 4A, 4B, 5A, and 5B. FIGS. 4A and 4B illustrate segments 405 that are to become microlenses 505 (see FIG. 5A) and segments 415 that are to become monitoring structures 515, respectively. FIGS. 5A and 5B illustrate finished microlenses 505 and finished monitoring structures 515, respectively, obtained from the segments 405 and the segments 415, respectively, illustrated in FIGS. 4A and 4B. Since FIGS. 4A, 4B, 5A, and 5B correspond to FIGS. 1A and 1B, elements that are the same as those illustrated in FIGS. 1A and 1B are denoted by reference numerals used in FIGS. 1A and 1B and description of such elements is omitted.
 In a case where microlenses are to be formed by a reflow technique, a microlens-material layer that is photosensitive and organic (photoresist) is provided and is subjected to exposure and development. Subsequently, the resulting body is heated. Thus, microlenses are obtained. Specifically, a microlens-material layer that is photosensitive resin (photoresist) is provided on the planarizing layer 306, illustrated in FIGS. 3A, 3B, and 3C, and is subjected to exposure and development such that the microlens-material layer is patterned into segments each having a desired shape (such as a cylinder or a quadrangular prism). Subsequently, the segments of the patterned microlens-material layer are heated at a temperature at which the segments melt, whereby the segments of the patterned microlens-material layer have curved surfaces.
FIGS. 4A and 4B illustrate the segments 405 and the segments 415, respectively, patterned from the microlens-material layer that have undergone exposure and development and have been formed into desired shapes. The segments 405 illustrated in FIG. 4A are to become the microlenses 505 (see FIG. 5A). The segments 415 illustrated in FIG. 4B are to become the monitoring structures 515 (see FIG. 5B).
Referring to FIG. 4A, the segments 405 that are to become the microlenses 505 each have a rectangular shape in a plan-view configuration 401. Meanwhile, the segments 405 each have a rectangular sectional shape 406 in a sectional configuration 402 taken along line A-B defined in the plan-view configuration 401 and a rectangular sectional shape 407 in a sectional configuration 403 taken along line C-D defined in the plan-view configuration 401. The sectional shape 406 and the sectional shape 407 of the segments 405 each have a length slightly smaller than the length W, unlike the case described in the first embodiment.
Referring to FIG. 4B, the segments 415 that are to become the monitoring structures 515 are provided as illustrated in a plan-view configuration 411. The segments 415 each have a rectangular sectional shape 416a in a sectional configuration 412a taken along line E-F defined in the plan-view configuration 411 and a rectangular sectional shape 416b in a sectional configuration 412b taken along line G-H defined in the plan-view configuration 411. Furthermore, the segments 415 each have a rectangular sectional shape 417 in a sectional configuration 413 taken along line I-J defined in the plan-view configuration 411. The segments 415 are each of a size slightly smaller than the size defined by the length W and the length m. The segments 405 and the segments 415 illustrated in FIGS. 4A and 4B are heated, whereby the microlenses 505 and the monitoring structures 515 illustrated in FIGS. 5A and 5B are obtained.
The microlenses 505 illustrated in a plan-view configuration 501 in FIG. 5A each have a circular shape with a diameter smaller than the length W. The microlenses 505 are not in contact with one another with gaps interposed therebetween. The microlenses 505 each have a semicircular sectional shape 506 in a sectional configuration 502 taken along line A-B defined in the plan-view configuration 501 and a semicircular sectional shape 507 in a sectional configuration 503 taken along line C-D defined in the plan-view configuration 501. As can be seen from the sectional shape 506 and the sectional shape 507, the microlenses 505 are each of a size smaller than the size defined by the length W, and gaps are interposed between adjacent microlenses 505. That is, the microlenses 505 according to the second embodiment are smaller than the microlenses 105 according to the first embodiment. This is because microlenses formed by a reflow technique cannot retain their hemispherical shapes if formed in such a manner as to be in contact with one another. 
The monitoring structures 515, which are included in a monitoring-structure group 510, illustrated in a plan-view configuration 511 in FIG. 5B each have an elliptical plan-view shape that is of a size smaller than the size defined by the length W and the length m. Adjacent monitoring structures 515 are not in contact with one another with gaps interposed therebetween. The monitoring structures 515 each have a semicircular sectional shape 516a in a sectional configuration 512a taken along line E-F defined in the plan-view configuration 511 and a semicircular sectional shape 516b in a sectional configuration 512b taken along line G-H defined in the plan-view configuration 511. The sectional shape 516a and the sectional shape 516b of the monitoring structures 515 each have a length smaller than the length W, and adjacent monitoring structures 515 are not in contact with one another. The sectional shape 516a and the sectional shape 516b are substantially the same. The monitoring structures 515 each have a sectional shape 517 in a sectional configuration 513 taken along line I-J defined in the plan-view configuration 511. The sectional shape 517 has a rectangular shape with curved ends and includes a portion 514 defined by a length d and a constant height h''. That is, the monitoring structures 515 each has a constant cross-sectional shape in the portion 514, as with the monitoring structures 115 according to the first embodiment [0051 -0058].
Galor Glushkin et al. 20190075233 teaches with respect to figure 2A, an array of microlenses including an array of microlenses for imaging pixels (102) with phase detection (PD) pixels (202A/204B) sparsely distributed among them [0046-0047].  These are used in autofocus control [0004]. The imaging pixels collect red, green and blue data (see figure 1E and associated text). 

    PNG
    media_image11.png
    506
    442
    media_image11.png
    Greyscale
	
    PNG
    media_image12.png
    553
    465
    media_image12.png
    Greyscale

    PNG
    media_image13.png
    266
    385
    media_image13.png
    Greyscale
 
    PNG
    media_image14.png
    288
    283
    media_image14.png
    Greyscale


      It would have been obvious to one skilled in the art to modify the array mask of figure 6 of Yang et al., 20110311919 which teaches the formation of square light blocking elements (300b) with openings in them corresponding to those illustrated in figures 4b or 5b which are inherently within the 18-50% range to increase the transmission and reduce the height of  the developed photoresist patterns by replacing at least one pair of the light blocking squares in the mask with a light blocking rectangle without opening in it to form a corresponding rectangular pattern in the resist upon exposure which has a greater height than the square resist patterns to form a microlens array with phase detection pixels in the manner taught in figure 2a of Galor Glushkin et al. 20190075233 and figures 11 and 12 of Cheng et al. 20190132506 where the phase detection lens covers two detector elements and has a height greater than the square microlenses as shown in figure 12 of Cheng et al. 20190132506 with a reasonable expectation of success based upon the known formation of square and rectangular photoresist patterns (4a,4b) in a single exposure of a photoresist by Yoomori 20130087874, followed by the reflow of these to form microlenses (5a, 5b).
	The applicant asserts that the examiner has merely described/summarized  the references.  The examiner disagrees and holds that the statement of rejection describes the modification and the motivation for making them, specifically to form device with a microlens array including taller rectangular lenses for the phase difference pixels and shorter square lenses for the color pixels similar to that of Cheng et al. 20190132506.  The reduced height of the color pixel lenses are formed using the light shielding elements 4b or 5b of Yang et al. 20110311919 which illustrate block blocking elements with opening corresponding to percentages owithin the recited 18-50%.  

Claims 1,5-11 and 15-20  are rejected under 35 U.S.C. 103 as being unpatentable over 
Yang et al. 20110311919, in view of Yokogawa et al. 20170366770,  Cheng et al. 20190132506 and Yoomori 20130087874.
Yokogawa et al. 20170366770 illustrates in figure 3, a microlens array including circular lenses (31) aligned with filters and square detectors and a phase detection pixel which includes an oval lens (41) aligned with two green filter areas and an rectangular detector. Figure 4 is a side view and figure 5 is a corresponding top view. 

    PNG
    media_image15.png
    386
    278
    media_image15.png
    Greyscale
 
    PNG
    media_image16.png
    307
    349
    media_image16.png
    Greyscale
   
    PNG
    media_image17.png
    312
    360
    media_image17.png
    Greyscale


Next, a first configuration example of the phase-difference detection pixel in the solid-state image pickup device to which the present disclosure is applied will be described. FIG. 3 is a schematic perspective view extracting and showing a range of 16 (=4*4) pixels in the solid-state image pickup device to which the present disclosure is applied. Two pixels of them are phase-difference detection pixels 40 as the first configuration example. Other 14 pixels are normal pixels 30. FIG. 4 is a schematic sectional view taken along A-A′ of FIG. 3. In the figure, two pixels at the center are the phase-difference detection pixels 40. Note that components common among the phase-difference detection pixels 40 and the normal pixels 30 are denoted by identical signs. Therefore, descriptions thereof will be appropriately omitted. The same applies to a second configuration example and the like to be described later.
 The phase-difference detection pixels 40 include a shared on-chip lens 41, a color filter layer 32, inter-pixel light-shielding structures 33, photoelectric converters 34, and a signal wiring layer 35 in order from an upper surface side (incident surface side).

 FIG. 5 shows a top view of the shared on-chip lens 41. As shown in the figure, the shared on-chip lens 41 is formed to cover the plurality of (in this figure, two) adjacent phase-difference detection pixels 40. That is, the first configuration example shown in FIGS. 3 and 4 has a configuration in which the two phase-difference detection pixels 40 share the shared on-chip lens 41.  Note that the inter-pixel light-shielding structures 33, which are formed between the normal pixels 30 and between the normal pixel 30 and the phase-difference detection pixel 40, are not formed between the plurality of phase-difference detection pixels 40 that share the shared on-chip lens 41. It should be noted that the inter-pixel light-shielding structures 33 may be formed between the plurality of phase-difference detection pixels 40 that share the shared on-chip lens 41.
 As shown in the figure, with the solid-state image pickup device in which the normal pixels 30 and the phase-difference detection pixels 40 are arranged, an increase in resolution and quality of picked-up images can be realized by the normal pixels 30. Further, in the phase-difference detection pixels 40, light is not blocked by the light-shielding structures and a phase difference is detected by light-condensing power of the shared on-chip lens 41. Thus, phase-difference detection with high sensitivity and good separation ratio characteristic becomes possible. In addition, no obstacles that scatter or diffract light are present in an optical path. Thus, color mixing of adjacent pixels, which can occur due to scattering or diffraction of light, is suppressed. Therefore, deterioration of the image quality can also be prevented [0094-0098]. 

           It would have been obvious to one skilled in the art to modify the array mask of figure 6 of Yang et al., 20110311919 which teaches the formation of square light blocking elements (300b) with openings in them corresponding to those illustrated in figures 4b or 5b which are inherently within the 18-50% range to increase the transmission and reduce the height of  the developed photoresist patterns by replacing at least one pair of the light blocking squares in the mask with a light blocking rectangle without opening in it to form a corresponding rectangular pattern in the resist upon exposure which has a greater height than the square resist patterns to form a microlens array with phase detection pixels in the manner taught in figures 3-5 of  Yokogawa et al. 20170366770 and figures 11 and 12 of Cheng et al. 20190132506 where the phase detection lens covers two detector elements and has a height greater than the square microlenses as shown in figure 12 of Cheng et al. 20190132506 with a reasonable expectation of success based upon the known formation of square and rectangular photoresist patterns (4a,4b) in a single exposure of a photoresist by Yoomori 20130087874, followed by the reflow of these to form microlenses (5a, 5b).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        November 4, 2022